DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s claims filed 1/31/2020. 
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:
With respect to claims 1, 8, 14, a novel drop-down utility rack comprising, amongst other structures, a rotating bar for controlling the position of said utility rack between a transport position and an access position; said rotating bar rotating through an arc of rotation; a lever connected to said rotating bar for rotating said rotating bar, said lever being movable through an arc of travel; a clutch mounted between said lever and said rotating bar, said clutch engaging and disengaging said lever and said rotating bar such that said lever rotates through said arc of travel to rotate said rotating bar over a portion of said arc of rotation, said clutch disengaging said lever from said rotating bar as said rotating bar completes its arc of rotation.
The prior art of record shows similar examples of elements disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

11/6/2021